


Exhibit 10.61


EXPORT LOAN AGREEMENT
THIS EXPORT LOAN AGREEMENT between JPMorgan Chase Bank, N.A. and FuelCell
Energy, Inc., a corporation organized and existing under the laws of Delaware
(“Borrower”), is made and executed as of April 3, 2012. This Agreement governs
the Credit Accommodations described herein. Borrower understands and agrees
that: (a) in granting, issuing, renewing, or extending such Credit
Accommodations, Lender is relying upon Borrower's representations, warranties,
and agreements set forth in this Agreement and the other Financing Documents;
and (b) such Credit Accommodations shall be and remain subject to the following
terms and conditions of this Agreement until all Borrower's Obligations
hereunder have been paid and performed in full.
ARTICLE I



ARTICLE IICERTAIN DEFINED TERMS
Section 1.Definitions. Capitalized terms used but not defined in this Agreement
shall have the meanings assigned those terms in the Borrower Agreement. As used
herein, the following terms shall have the following meanings unless the context
requires otherwise:
“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 2.50% per annum plus (ii) the quotient of (a) the interest rate
determined by Lender by reference to the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) to be the rate at approximately 11:00 a.m. London
time, on such date or, if such date is not a Business Day, on the immediately
preceding Business Day, for dollar deposits with a maturity equal to one (1)
month divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to dollar deposits in the London interbank market with a maturity
equal to one (1) month.
““Affiliate” shall mean any person, corporation or other entity directly or
indirectly controlling, controlled by or under common control with the Borrower
and any director or officer of the Borrower or any subsidiary of the Borrower.
“Agreement” shall mean this Export Loan Agreement, as it may be amended,
modified, restated, renewed and extended from time to time, together with all
exhibits and schedules attached hereto from time to time. This Agreement is the
Loan Agreement referred to in the Borrower Agreement.
“Borrower” shall mean FuelCell Energy, Inc. and its successors and assigns.
“Borrower Agreement” shall mean the Borrower Agreement relating to the Loan
executed by Borrower for the benefit of Lender and Ex-Im Bank, in the form
prescribed by Ex-Im Bank attached hereto as Exhibit A.
“Borrower's Obligations” shall mean all loans, advances, debts, expenses, fees,
liabilities, and obligations, including any accrued interest thereon, for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by Borrower to Lender, of any kind or
nature, present or future, arising in connection with the Loan. Borrower's
Obligations are the Loan Facility Obligations, as defined in the Borrower
Agreement, and are included in the Liabilities, as defined in the Security
Agreement and the Guaranty.
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Connecticut and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market.




--------------------------------------------------------------------------------




“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate. Any change in the CB
Floating Rate due to a change in the Prime Rate or the Adjusted One Month LIBOR
Rate shall be effective from and including the effective date of such change in
the Prime Rate or the Adjusted One Month LIBOR Rate, respectively.


“CBFR Interest” means interest accrued at the CB Floating Rate as contemplated
by Section 2.5.


“Collateral” shall mean all real or personal property and interests in real and
personal property in and upon which Lender has been granted a Lien, including
the Security Interest, as security for the payment and performance of Borrower's
Obligations and all Proceeds thereof.
“Credit Period” shall be the period commencing on the Effective Date (as defined
in the Borrower Agreement) and ending on the Stated Final Disbursement Date.
“Default” means any Event of Default or any event or circumstance which will
constitute an Event of Default after notice or the passage of time or both.
“Default Rate” shall mean the interest otherwise applicable to the Credit
Accommodations, plus three percent (3%).
“Dollars” and the sign “$” shall mean dollars in lawful money of the United
States of America and, in relation to all payments in Dollars hereunder, (i)
same day funds paid through the Regional Clearing House Interbank Payments
System, or (ii) immediately available funds paid through the Regional Federal
Reserve Bank, or (iii) such other funds as may then be required by the customary
procedure of member banks of the Regional Clearing House Association for the
settlement of payments.
“Domestic Credit Agreements” shall mean, collectively, the following agreements
together with all amendments, modifications and extensions thereof: (i) that
certain Purchasing Card Agreement governing the $1,800M internal guidance line
to support business credit card use (as amended, modified, renewed or extended
from time to time); (ii) Application and Agreement for Irrevocable Standby
Letter of Credit dated January 13, 2010, executed by the Borrower, as applicant
for the letter of credit described therein, to the Lender (as amended, modified,
renewed or extended from time to time); (iii) Application and Agreement for
Irrevocable Standby Letter of Credit dated November 17, 2008, executed by the
Borrower, as applicant for the letter of credit described therein, to the Lender
(as amended, modified, renewed or extended from time to time); (iv) Application
and Agreement for Irrevocable Standby Letter of Credit dated May 12, 2010,
executed by the Borrower, as applicant for the letter of credit in the amount of
up to $3,233,149 described therein, to the Lender (as amended, modified, renewed
or extended from time to time), (v) Application and Agreement for Irrevocable
Standby Letter of Credit dated May 12, 2010, executed by the Borrower, as
applicant for the letter of credit in the amount of up to $3,121,999 described
therein, to the Lender (as amended, modified, renewed or extended from time to
time), (vi) Continuing Pledge Agreement dated as of April 4, 2007 executed by
the Borrower in favor of the Lender (as amended, modified, renewed or extended
from time to time); (vii) Control Agreement dated as of April 4, 2007 executed
among the Borrower, the Lender and J.P. Morgan Securities Inc., as securities
intermediary (as amended, modified, renewed or extended from time to time);
(viii) Assignment of Deposit(s) dated as of November 3, 2008 executed by the
Borrower in favor of the Lender (as amended, modified, renewed or extended from
time to time); (ix) Assignment of Deposit Account dated as of January 13, 2010
executed by the Borrower in favor of the Lender (as amended, modified, renewed
or extended from time to time); and (x) Assignment of Deposit Account dated as
of May 12, 2010 executed by the Borrower in favor of the Lender (as amended,
modified, renewed or extended from time to time).




--------------------------------------------------------------------------------




“Eligible Export-Related Accounts Receivable” means any Accounts which (a) arise
as a result of the export sale of Items, (b) are eligible for insurance under
the Ex-Im Bank Short-Term Comprehensive Insurance Program but are not insured
due to policy limitations, (c) are not more than 60 days past due, and (d) are
not supported by sight drafts or letters of credit. In no event will Eligible
Export-Related Accounts Receivable include (i) any Accounts Receivable of the
types described in paragraphs (a) through (bb) of the definition of Eligible
Export-Related Accounts Receivable in the Borrower Agreement or (ii) any
Accounts Receivable of any single Buyer whenever the portion of the Accounts
Receivable of such Buyer which have not been paid within sixty (60) days from
the due date is in excess of 50% of the total amount outstanding on all Accounts
Receivable payable by such Buyer.
“Event of Default” shall have the meaning assigned to such term in Section 8.1
of this Agreement.
“Ex-Im Bank” shall mean the Export-Import Bank of the United States, its
successors and assigns.
“Ex-Im Bank Guarantee” shall mean the Master Guarantee Agreement between Lender
and Ex-Im Bank, together with (i) the Super Delegated Authority Letter Agreement
between Lender and Ex-Im Bank, (ii) the Affiliate Guarantee Authorization
Agreement between Lender and Ex-Im Bank and (iii) the Loan Authorization Notice.
“Export-Related Borrowing Base” shall mean, at the date of determination
thereof, (a) the sum of (i) the Export-Related Inventory Value multiplied by the
Advance Rate applicable to Eligible Export-Related Inventory set forth in
Section 5.B.(1.) of the Loan Authorization Notice plus (ii) the Export-Related
Accounts Receivable Value multiplied by the Advance Rate applicable to Eligible
Export-Related Accounts Receivable set forth in Section 5.B.(2.) of the Loan
Authorization Notice, less (b) such reserves and in such amounts deemed
necessary and proper by Lender from time to time; provided, however, that no
accounts receivable, inventory or general intangibles arising out of or related
to the POSCO Contract shall be included in the Export-Related Borrowing Base.
“Export-Related Borrowing Base Certificate” shall mean a Borrowing Base
Certificate in the form attached hereto as Exhibit B.
“Export-Related Collateral” shall mean all Export-Related Inventory,
Export-Related Accounts Receivable (as such term of modified pursuant to the
terms of the Waiver Letter), Export-Related General Intangibles, and all
Proceeds.
“Financing Documents” shall mean, collectively, this Agreement, the Note, the
Security Agreement, the Guaranty, the Borrower Agreement, the Ex-Im Bank
Guarantee, the Waiver Letter, the Letter of Credit Application(s), all Letters
of Credit issued pursuant hereto, and any other documents, certificates and
agreements which are executed and delivered by Borrower or any other Person
evidencing, securing, guaranteeing or otherwise relating to Borrower's
Obligations. The Financing Documents are the Loan Documents, as defined in the
Borrower Agreement.
“Highest Lawful Rate” shall mean the maximum nonusurious rate of interest
permitted to be charged by applicable Federal or Connecticut law (whichever
permits the higher lawful rate) from time to time in effect.
“Incorporated Covenants” shall have the meaning given such term in Article VII.
“Lender” means JPMorgan Chase Bank, N.A., its successors and assigns.
“Letter of Credit Application” shall mean an Application and Agreement for
Irrevocable Standby




--------------------------------------------------------------------------------




Letter of Credit or an Application and Agreement for Irrevocable Commercial
Letter of Credit, as the case may be, in such form as is provided by Lender to
Borrower and which is executed by Borrower and delivered to Lender in connection
with a request for the issuance of a Standby Letter of Credit or a Commercial
Letter of Credit, respectively, pursuant to this Agreement.
“LIBOR Advance” means the outstanding principal amount of the Note that is
accruing interest at the LIBOR Rate as provided in Section 2.5.
“LIBOR Interest” means interest accruing at the LIBOR Rate as contemplated by
Section 2.5.


“LIBOR Period” means, the period commencing on the day the Borrower specifies as
the day any part of the outstanding principal balance of the Note is to begin to
accrue interest at the LIBOR Rate as contemplated by Section 2.5 and ending on
the numerically corresponding day in the calendar month that is one month
thereafter, and each period of one month thereafter commencing on the last day
of the preceding LIBOR Period until the Borrower elects to thereafter have no
part of the outstanding principal balance of the Note accrue interest at the
LIBOR Rate pursuant to Section 2.5(e) ; provided, that (i) if any such LIBOR
Period would end on a day other than a Business Day, such LIBOR Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such LIBOR
Period shall end on the next preceding Business Day, (ii) any LIBOR Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the next succeeding calendar month)
shall end on the last Business Day of the next succeeding calendar month, and
(iii) any LIBOR Period that would otherwise end after the Stated Final
Disbursement Date shall end on the Business Day after the Stated Final
Disbursement Date.


“LIBOR Rate” means, for any LIBOR Period, the interest rate per annum equal to
the sum of (i) 1.50% plus (ii) quotient of (a) the interest rate determined by
Lender by reference to the Reuters Screen LIBOR01 Page (or on any successor or
substitute page) to be the rate at approximately 11:00 a.m. London time, on the
second Business Days immediately preceding the first day of the LIBOR Period for
dollar deposits with a maturity equal to one (1) month divided by (b) one minus
the Reserve Requirement (expressed as a decimal) applicable to dollar deposits
in the London interbank market with a maturity equal to one (1) month.


“Loan” means the credit facility described in Section 2.1. The Loan is the Loan
Facility, as defined in the Borrower Agreement.
“Loan Authorization Notice” shall mean the Loan Authorization Notice executed by
Lender and delivered to and acknowledged by Ex-Im Bank setting forth the terms
and conditions of the Loan, a copy of which is attached hereto as Exhibit C. The
Loan Authorization Notice is the Loan Authorization Notice, as defined in the
Borrower Agreement.
“Maturity Date” shall mean the first Business Day following the Stated Final
Disbursement Date; provided, however, that with regard to Letter of Credit
Obligations outstanding on the Stated Final Disbursement Date, the Maturity Date
for any Disbursement under the Letter(s) of Credit related thereto shall be the
first Business Day following the date of such Disbursement.
“Note” shall mean the promissory note of even date herewith in the original
principal amount of Five Million and No/100 Dollars ($5,000,000) executed by
Borrower and payable to Lender evidencing the outstanding principal balance of
the Disbursements, together with all renewals, extensions, modifications,
refinancings and consolidations of and substitutions for such promissory note.




--------------------------------------------------------------------------------




“POSCO Contract” shall mean that certain Purchase and Sale Contract between
Borrower and POSCO Power, a Korean Corporation, dated as of May 26, 2011 (as
amended, modified, renewed or extended from time to time).
“Prime Rate” means the rate of interest per annum announced from time to time by
the Lender as its prime rate.  The Prime Rate is a variable rate and each change
in the Prime Rate is effective from and including the date the change is
announced as being effective.  THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE
THE BANK'S LOWEST RATE. 
“Proceeds” or “proceeds” shall mean, when used with respect to any of the
Collateral, all products and proceeds, cash and non-cash, within the meaning of
the UCC and shall include the proceeds of any and all contracts, letters of
credit and insurance policies.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Reserve Requirement” means, with respect to any LIBOR Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.
“Security Agreement” shall mean the Security Agreement dated as of December 21,
2010, executed by Borrower in favor of Lender creating the Security Interest in
the Collateral described therein, together with all amendments, modifications
and extensions thereof.
“Security Interest” is the security interest in the Collateral created pursuant
to the Security Agreement.
“Stated Final Disbursement Date” means the date stipulated as the Final
Disbursement Date in Section 10 of the Loan Authorization Notice.
“Waiver Letter” shall mean that certain letter dated April 4, 2012 to Lender
from Ex-Im Bank pursuant to which Ex-Im Bank waives some requirements under the
Master Guarantee Agreement, subject to the conditions specified therein.
Section 2.Accounting Terms. All accounting terms used but not defined in this
Agreement or the Borrower Agreement shall be construed in accordance and
conformity with GAAP applied on a consistent basis. Except as expressly provided
herein, terms used herein that are defined in the UCC and are not otherwise
defined in this Agreement or the Borrower Agreement shall have the meanings
assigned to such terms in the UCC.
ARTICLE III

ARTICLE IVTERMS AND CONDITIONS
Section 1.Advances and Letters of Credit.
(a)Subject to the provisions of this Agreement, including without limitation the
satisfaction of




--------------------------------------------------------------------------------




the conditions described in Article III, Lender agrees to establish a Revolving
Loan Facility pursuant to which Lender may, in its sole discretion upon request
of Borrower, make and incur Credit Accommodations in support of Export Orders,
provided the Credit Accommodation Amount at any time shall not exceed the lesser
of (i) the Maximum Amount, and (ii) the Export-Related Borrowing Base. All
Letters of Credit issued shall be in Dollars and all Disbursements shall be made
in Dollars.
(b)Lender may agree to make advances directly to Borrower or for Borrower's
account during the Credit Period, it being expressly agreed that Lender has no
commitment to do so. Borrower shall request each advance under the Loan by
delivering to Lender a written request therefore, an Export-Related Borrowing
Base Certificate, a copy of the Export Order(s) against which Borrower is
requesting an advance, and such other information and documentation as Lender
may require, in accordance with Section 6.10. Upon receipt of the above
described information and documents by Lender, Lender shall make such advance
within five (5) Business Days following Lender's determination that all
conditions to the making of such advance have been satisfied. Each advance shall
be conclusively deemed to have been made at the request of and for the benefit
of Borrower (a) when credited to any deposit account of Borrower maintained with
Lender, or (b) when advanced in accordance with the instructions of an
authorized Person. Lender, at its option, may set a cutoff time, after which all
requests for advances under the Loan will be treated as having been requested on
the next succeeding Business Day.
(c)Lender may agree to issue Letters of Credit on behalf of Borrower or for
Borrower's account from time to time during the Credit Period, it being
expressly agreed that Lender has no commitment to do so. Standby Letters of
Credit may be issued for Borrower's account for use as a performance bond, which
Standby Letters of Credit can be drawn upon by Buyers only if Borrower fails to
perform its obligations with respect to the relevant Export Order. Each
Disbursement to fund a drawing under a Standby Letter of Credit shall
conclusively be deemed to have been made when advanced in accordance with a draw
request or instructions of an authorized Person. Each Letter of Credit will be
in form and substance satisfactory to Lender and if approved for issuance by
Lender in its sole discretion, will be issued by Lender as soon as practicable
following (a) Lender's receipt of a completed Letter of Credit Application, an
Export-Related Borrowing Base Certificate, a copy of the Export Order with
respect to which Borrower is requesting a Letter of Credit, and such other
information and documentation as Lender may require, in accordance with Section
6.10; and (b) Lender's determination that all conditions to issuing such Letter
of Credit have been satisfied, including but not limited to the Borrower's
obligation to provide and maintain adequate collateral in the amount equivalent
to twenty-five percent (25%) of the undrawn amount of each Letter of Credit
issued hereunder. In no event shall (i) the expiry date of any Letter of Credit
be later than twelve (12) months from the date of issuance of such Letter of
Credit. Lender shall not be requested to issue during the last sixty (60) days
of the Credit Period any Letter of Credit which will expire after the Stated
Final Disbursement Date unless Lender agrees in writing to a renewal of the
Loan, or Ex-Im Bank's prior written approval of the issuance of such Letter of
Credit is obtained.
(d)The terms and conditions of each Letter of Credit Application delivered by
Borrower and accepted by Lender hereunder, including without limitation terms
related to reimbursement of amounts drawn and the payment of fees and interest,
are incorporated herein by this reference; provided, however, that (a) no
provisions subjecting Lender and Borrower to arbitration or other dispute
resolution provisions contained in any Letter of Credit Application shall be
incorporated into this Agreement or applicable to Letters of Credit issued
pursuant to this Agreement, and (b) to the extent that there is any conflict
between the terms and conditions of any Letter of Credit Application and this
Agreement, the terms of this Agreement shall prevail, except for (i) definitions
contained in any Letter of Credit Application, (ii) if there is any provision
contained in any Letter of Credit Application which subjects the Letter of
Credit issued pursuant thereto to the UCP, the UCP shall prevail and (iii) if
there is any provision contained in any Letter of Credit Application for a
Standby Letter of Credit which subjects the Standby Letter of Credit issued
pursuant thereto to the ISP, the ISP shall prevail.
(e)The outstanding principal balance of Disbursements hereunder shall be
evidenced by the Note




--------------------------------------------------------------------------------




and shall be repaid as set forth in Section 2.3 below.
(f)    Interest on the outstanding principal balance of the Note shall accrue
and be payable as set forth in Section 2.5 below.
(g)    If the Lender determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for the Lender to make the Disbursements and have interest accruing thereon on
the basis of the LIBOR Rate, then, on notice thereof by the Lender to the
Borrower, the Disbursements shall thereafter accrue interest at the CB Floating
Rate until the Bank notifies the Borrower that the circumstances giving rise to
such determination no longer exist. If the Bank determines that for any reason
adequate and reasonable means do not exist for determining the LIBOR Rate for
any LIBOR Period, or that the LIBOR Rate does not adequately and fairly reflect
the cost to the Bank of making or maintaining the Disbursements, (i) the Bank
will promptly so notify the Borrower, and (ii) thereafter, the obligation of the
Bank to make or maintain the Disbursements with interest accruing thereon on the
basis of the LIBOR Rate shall be suspended until the Lender revokes such notice
in writing.
Section 2.Credit Accommodations.
(a)The amount of the Credit Accommodations available to be made or incurred
hereunder at any particular time from time to time shall be equal to the
difference between (a) the lesser at such time of (i) the Maximum Amount, or
(ii) the Export-Related Borrowing Base; and (b) the Credit Accommodation Amount
at such time. The Export-Related Borrowing Base shall be determined in
accordance with this Agreement, the Borrower Agreement, the Waiver Letter and
the Export-Related Borrowing Base Certificate. Any Eligible Export-Related
Account Receivable included in the Export-Related Borrowing Base which
subsequently fails to satisfy any of the applicable eligibility criteria shall
immediately cease to be included in the Export-Related Borrowing Base.
(b)Notwithstanding anything contained in this Agreement to the contrary:
(i)Lender shall not undertake any new Credit Accommodation under this Agreement:
(A)after the Stated Final Disbursement Date;
(B)during the continuance of an Event of Default hereunder;
(C)if such Credit Accommodation has been or will be used in a manner prohibited
by the Borrower Agreement; or
(D)if no outstanding Export Order(s) exist with respect to Borrower.
(ii)No Warranty Letters of Credit shall be issued by Lender under this Agreement
without the prior written approval of Lender and Ex-Im Bank; and if such
approval is obtained, any Warranty Letter of Credit so approved shall be issued
only upon the satisfaction of all conditions to such issuance, including
reserves from the Export-Related Borrowing Base, established by Lender and Ex-Im
Bank.
Section 3.Payments and Prepayment of Borrower's Obligations
(a)Borrower's Obligations shall be paid (and may be prepaid) in accordance with
the provisions of this Agreement, the Borrower Agreement and the Note. Unless
sooner due and payable or paid pursuant to the other provisions of this
Agreement, the Borrower Agreement and the Note, Borrower shall pay to Lender in
full on the Maturity Date all outstanding Borrower's Obligations, including,
without limitation, the aggregate principal amount of all Disbursements then
outstanding and all accrued but unpaid interest, together with all other
applicable fees, costs and charges, if any, not yet paid. Disbursements made to
Borrower or for Borrower's account and repaid by Borrower during the Credit
Period may, at the option of Lender and at Borrower's request, be available on a
continuous basis until the Stated Final Disbursement Date to fund Credit
Accommodations made or incurred under the Loan in accordance with the terms of
this Agreement and the Borrower Agreement.




--------------------------------------------------------------------------------




(b)In accordance with the Borrower Agreement, upon demand by Lender, Borrower
shall provide additional Collateral or make additional payment(s) to Lender to
ensure that at all times (i) the Export-Related Borrowing Base equals or exceeds
the Disbursements; and (ii) the outstanding principal balance of the Credit
Accommodations that is supported by Eligible Export-Related Inventory does not
exceed sixty percent (60%) of the sum of (y) the outstanding principal balance
of the Disbursement(s), and (z) the undrawn face amount of all outstanding
Commercial Letters of Credit hereunder.
(c)All payments made by or received from Borrower or for Borrower's account in
respect of Borrower's Obligations (including prepayments by Borrower and
Proceeds received by Lender) shall be applied by Lender first to the payment of
accrued and unpaid interest, second to the payment of the principal amount of
Borrower's Obligations, and third to any unpaid costs, fees and expenses due
under this Agreement and the other Financing Documents.
(d)    If (i) any payment or prepayment of principal of any LIBOR Advance is
made other than on the last day of the LIBOR Period for such LIBOR Advance or
(ii) if Borrower fails to make a principal or interest payment with respect to
any LIBOR Advance on the date such payment is due and payable, Borrower shall on
demand pay to Lender any amounts required to compensate Lender for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including any loss, cost or expense
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by Lender to fund or maintain such LIBOR Advance. A
certificate of Lender setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section shall be delivered to Borrower and
shall be conclusive absent manifest error.
Section 4.Reliance by Lender on Communications and Authorizations from Borrower.
In making or incurring any Credit Accommodation pursuant to this Agreement and
the other Financing Documents, Lender shall be authorized to rely on any
Export-Related Borrowing Base Certificate, Letter of Credit Application, or
other information, documentation, notice or communication which appears to have
been executed and delivered by any of the authorized representatives of Borrower
who are designated in the general certificate delivered by Borrower to Lender.
In the event that the Person(s) authorized to execute and deliver such documents
or to take action hereunder on behalf of Borrower become(s) unavailable or
unable to do so, Borrower promptly shall appoint one or more successor
representative(s) and shall furnish Lender with a certificate satisfactory to
Lender which shall contain a copy of the resolutions or other actions taken by
Borrower to authorize such appointment(s) and the specimen signature of each
Person so appointed to act on behalf of Borrower pursuant to this Agreement.
Section 5. Interest.
(a)    The outstanding principal balance of the Note shall bear interest at the
option of the Borrower at either the CB Floating Rate or the LIBOR Rate, in each
case as specified by Borrower to Bank in writing in form acceptable to Lender
pursuant to paragraph (e) of this Section 2.5; provided that (A) if prior to the
commencement of any LIBOR Period Lender determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate; or the Lender determines that the LIBOR
Rate will not adequately and fairly reflect the cost to Lender of making or
maintaining any LIBOR Advance, then the entire outstanding principal balance of
the Note shall accrue interest at the CB Floating Rate; and (B) the outstanding
principal amount of the Note not paid when due will bear interest from its due
date until paid at the Default Rate. Notwithstanding the foregoing, if at any
time the rate determined to be applicable to the outstanding principal balance
of the Note pursuant to the foregoing sentence (the “Contract Rate”) exceeds the
Highest Lawful Rate, the actual rate of interest to accrue on such principal
amount will be limited to the Highest Lawful Rate, but any subsequent reductions
in the Contract Rate for any reason will not reduce the interest rate payable on
such amount below the Highest Lawful Rate until the total amount of interest
accrued on such principal amount equals the amount of interest which would have
accrued if the Contract Rate had at all times been in effect.




--------------------------------------------------------------------------------






(b)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Lender may, at its option, by notice to the Borrower
(which notice may be revoked at the option of the Lender), declare that the
entire outstanding principal balance of the Note shall bear interest at the
Default Rate.
(c)    CBFR Interest shall be paid on the last day of each calendar month and
LIBOR Interest shall be paid on the last day of each applicable LIBOR Period;
provided that (i) Default Interest shall be payable on demand, and (ii) in the
event of any repayment or prepayment of the Note, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.
(d)    All CBFR Interest shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and all LIBOR Interest shall be computed on the
basis of a year of 360 days, and in each case shall be payable for the actual
number of days elapsed. The applicable CB Floating Rate or LIBOR Rate shall be
determined by the Lender, and such determination shall be conclusive absent
manifest error.
(e)    At any time and from time to time, Borrower may notify Lender in writing
in form acceptable to Lender of what portion of the outstanding principal amount
of the Note Borrower elects to accrue interest at the LIBOR Rate and the first
day of the LIBOR Period to apply thereto, which day shall be at least three
Business Days after the date of such notice; and the remaining outstanding
principal balance of the Note shall accrue interest at the CB Floating Rate;
provided that (i) at no time may more than one LIBOR Period be in effect; (ii)
the minimum outstanding principal amount of any LIBOR Advance shall be $100,000;
and (iii) in the event Borrower fails to so notify Lender that a portion of the
outstanding principal balance of the Note is to accrue interest at the LIBOR
Rate, Borrower shall be deemed to have elected the CB Floating Rate to be the
rate of interest applicable to the entire outstanding principal balance of the
Note; and (iv) in the event Borrower fails to notify Lender at least three
Business Days prior to the last day of any LIBOR Period that Borrower elects to
change the outstanding principal amount of the LIBOR Advance for a new LIBOR
Period, Borrower shall be deemed to have elected to continue to have the same
amount continue to accrue interest at the LIBOR Rate for an additional LIBOR
Period commencing on the last day of the current LIBOR Period.
ARTICLE V



ARTICLE VICONDITIONS PRECENDENT
Section 1.Conditions to Credit Accommodation. Lender may elect in its sole
discretion to make or not to make any Credit Accommodation requested Borrower,
it being expressly agreed that Lender has no commitment to do so hereunder.
Prior to making a decision about any requested Credit Accommodation, Lender
requires satisfaction of each of the following conditions precedent, with all
documents, instruments, opinions, reports, and other items described below to be
in form and substance satisfactory to Lender:
(a)Lender shall have received evidence that this Agreement and all other
Financing Documents have been duly authorized, executed, and delivered by the
parties thereto and shall be and remain valid and enforceable.
(b)To the extent not previously received by Lender, Lender shall have received a
general certificate of the Secretary of Borrower, dated no later than the date
of the execution and delivery of this Agreement, certifying (i) that attached
thereto is a true, complete and correct copy of Borrower's organizational
documents as then in effect, (ii) that attached thereto is a true, complete and
correct copy of resolutions adopted by the board of directors or similar
governing body of Borrower authorizing the execution and delivery of this
Agreement and each of the other Financing Documents and authorizing Borrower to
incur Borrower's Obligations and to perform all other covenants and agreements
of Borrower contained in this Agreement and in the other Financing Documents,
and (iii) as to the incumbency and specimen signature of each officer of
Borrower who is authorized to execute and deliver this Agreement, all
Export-Related




--------------------------------------------------------------------------------




Borrowing Base Certificates and Letter of Credit Applications to be delivered
pursuant hereto, and any other Financing Documents and other instruments,
certificates and documents to be executed and delivered by Borrower hereunder.
(c)Lender shall have received satisfactory evidence that the insurance which
Borrower is required to maintain pursuant to this Agreement, including but not
limited to the insurance described in Section 6.6, is in full force and effect.
(d)Borrower shall have paid all of the fees, costs and expenses which are due
and payable under this Agreement and any other Financing Document.
(e)Ex-Im Bank shall have acknowledged to Lender Ex-Im Bank's receipt of the Loan
Authorization Notice to Lender effecting the coverage of Borrower's Obligations
under the Ex-Im Bank Guarantee.
(f)All conditions set forth in the Loan Authorization Notice that were to be
satisfied as of the date of Lender's making or incurring the requested Credit
Accommodation shall have been satisfied, and Lender otherwise shall be permitted
under the Ex-Im Bank Guarantee to make and incur Credit Accommodations
hereunder.
(g)All legal matters incident to the Loan and all documents necessary in the
opinion of Lender to the making or incurring of Credit Accommodations shall be
satisfactory in all respects to counsel for Lender.
(h)All Liens, including the Security Interest, in and upon the Collateral shall
have been duly authorized, created and perfected, (i) with first priority, with
respect to the Collateral described in Section 6(A) of the Loan Authorization
Notice, and (ii) with the priorities set forth in Sections 6(E) and (F) of the
Loan Authorization Notice with respect to other Collateral, in each case subject
only to Permitted Liens, and shall be and remain valid and enforceable.
(i)Lender, at its option and for its sole benefit, shall have conducted an audit
of the Collateral, books, records, and operations, and Lender shall be satisfied
as to their condition.
(j)Lender shall have received a completed and executed Export-Related Borrowing
Base Certificate and any other information and documentation that Lender may
require, in accordance with Section 4.3 hereof.
(k)(i) Borrower shall have complied with, and shall then be in compliance with,
all the terms, covenants, and conditions of this Agreement, the Borrower
Agreement, and all other Financing Documents which are binding upon it, (ii)
there shall exist no Event of Default under this Agreement, and (iii) all
representations and warranties of Borrower contained in this Agreement and all
other Financing Documents shall be true and correct.
(l)Borrower shall have complied with, and shall then be in compliance with, all
the terms, covenants, and conditions of any other agreement now existing or
hereafter arising between Lender and Borrower, and there shall exist no default
or event of default thereunder.
(m)Borrower shall have complied with applicable laws, and regulations in each
instance in which Borrower has generated, handled, used, stored or disposed of
any hazardous or toxic waste or substance, on or off its premises (whether or
not owned by Borrower). Borrower shall have no material contingent liability for
non-compliance with environmental or hazardous waste laws. Borrower shall have
not received any notice that it or any of its property or operations does not
comply with, or that any governmental authority is investigating its compliance
with, any environmental or hazardous waste laws.
(n)There shall have been no material adverse change in the business, condition
(financial or otherwise), operations, performance, property or prospects of
Borrower or the Borrower's subsidiaries since December 31, 2010.
(o)Lender shall have received from Borrower an Economic Impact Certification
covering the Items described in Paragraph 4.A of the Loan Authorization Notice.
ARTICLE VII

ARTICLE VIIISECURITY




--------------------------------------------------------------------------------




Section 1.Collateral. To secure payment and performance of all Borrower's
Obligations, Borrower shall grant to Lender valid, enforceable and duly
perfected Liens, including the Security Interest, on all Collateral. The Liens
shall be of first priority with respect to the Collateral described in Section
6(A) of the Loan Authorization Notice, and the Liens shall have the priorities
set forth in Sections 6(E) and (F) of the Loan Authorization Notice with respect
to the other Collateral, in each case subject only to Permitted Liens. Borrower
agrees that Lender shall have in respect of all Collateral that is subject to
the UCC all of the rights and remedies of a secured party under the UCC in all
states in which any portion of the Collateral may be located, as well as those
provided in this Agreement. In the event Lender has extended or extends a loan
or other credit accommodation to Borrower in addition to the Loan and receives a
Lien on any assets or property, the Lien on such assets and property shall also
secure Borrower's Obligations, and Borrower agrees to execute such documents and
instruments as Lender requires to extend such security to Borrower's
Obligations.
Section 2.Perfection of Security Interest. Borrower agrees to the filing of
financing statements and the execution of other documents and to take whatever
other actions are requested by Lender to perfect and continue Lender's Liens
upon the Collateral. Borrower hereby appoints Lender as its irrevocable
attorney-in-fact for the purpose of executing any financing statements and other
documents necessary to perfect or to continue its Liens. Lender may at any time,
and without further authorization from Borrower, file a copy, photograph,
facsimile, or other reproduction of any financing statement for use as a
financing statement. Borrower will reimburse Lender for all expenses for the
perfection, termination, and the continuation of the perfection of Lender's
Liens upon the Collateral. Borrower will promptly notify Lender of any change in
Borrower's name including any change to the assumed business names of Borrower.
Borrower also will promptly notify Lender of any change in Borrower's social
security number or employer identification number. Before any cash Collateral
shall be included in the Export-Related Borrowing Base, the Borrower shall cause
each deposit account or other bank account in which such cash is deposited to be
subject to a first priority lien in favor of Lender pursuant to an account
control agreement in form and substance satisfactory to Lender. The Lender's
Security Interest in any Export-Related Accounts Receivable shall be further
perfected by Borrower's execution and delivery to Lender of any instruments, the
giving of any notices and the taking of any additional steps that may be
required under foreign law in order to ensure the effectiveness of the
assignment of such Export-Related Accounts Receivable against the Buyer.
Section 3.Collateral Records and Reports; Field Examinations. Borrower does now,
and at all times hereafter shall keep correct and accurate books and records of
the Collateral, all of which books and records shall be available to Lender or
Lender's representative upon demand for inspection and copying at any reasonable
time. In this connection, Borrower acknowledges that Lender is required by Ex-Im
Bank to perform (or contract to perform) a field examination of Borrower and the
Collateral in accordance with Lender's customary procedures but in no event less
than every six months. Such field examination shall include without limitation
an inspection and valuation of Inventory and Other Assets, a book audit of
Accounts Receivable and a review of the Accounts Receivable Aging Report.
Borrower further acknowledges that Lender is required by the Ex-Im Bank to
perform (or contract to perform) a review of Borrower's sales records at least
on a quarterly basis. For Revolving Loan Facilities, if Lender elects in its
sole discretion to make Credit Accommodations based upon summaries of Export
Orders, then at least once each quarter, Lender shall review a sampling selected
by Lender of those Export Orders representing at least ten percent (10%) of the
aggregate Dollar volume of Export Orders and ten percent (10%) of the number of
Export Orders supporting Credit Accommodations made or incurred during the past
quarter. Specifically with respect to Export-Related Collateral, Borrower agrees
to keep and maintain such books and records as Lender may require. Borrower
shall submit to Lender in writing from time to time upon Lender's request and in
any event no later than thirty (30) days after the end of each calendar month
(a) an Accounts Receivable Aging Report for the immediately preceding month,
which report shall include the customer name, Dollar amount due and number of
days outstanding for each Export-Related Account Receivable, (b) an Inventory
schedule for the immediately preceding month, which schedule shall include the
location of each Item of Inventory, (c)




--------------------------------------------------------------------------------




information concerning the status of completion of Export Orders, and (d) such
other information, reports, contracts, invoices and other data relating to the
Collateral as Lender may request.
Section 4.Payment under Borrower Letters of Credit. If the letter of credit
payment terms for the country specified in a certain Export Order are specified
in the Country Limitation Schedule with respect to such country, Borrower shall
require that each commercial letter of credit issued for its benefit with
respect to any Export-Related Account Receivable or Export-Related Inventory
arising out such Export Order shall provide that all payments of drawings
thereunder shall be paid for the account of Borrower directly to Borrower's
account with Lender, or, alternatively, that payment shall be made only to
Lender's account.
Section 5.Assignment of Foreign Credit Insurance Policy Proceeds and
Buyer/Supplier Financing. Borrower shall, simultaneously with the execution of
this Agreement and as and when such policies are put into effect or financing is
obtained by Borrower for the benefit of any Buyer, at any time prior to the
payment and performance in full of Borrower's Obligations, assign to Lender the
proceeds of all foreign credit insurance policies maintained by Borrower and any
financing obtained by Borrower for the benefit of any Buyer, including, without
limitation, any financing the repayment of which is guaranteed or insured by
Ex-Im Bank or any other expert credit agency, such assignment to provide for
payment to be made directly into Borrower's account with Lender or to Lender.
Section 6.Loss of Collateral. Lender shall not be liable for the loss of any
Collateral in its possession, nor shall such loss diminish Borrower's
Obligations.
Section 7.Negative Pledge. Until the Borrower's Obligations hereunder have been
paid in full, unless the Bank otherwise consents in writing, the Borrower agrees
that it shall not create or agree to create, any Lien on the Collateral, except
for Permitted Liens or Liens created for the benefit of Lender to secure the
Borrower's Obligations.
ARTICLE IX

ARTICLE XREPRESENTATIONS AND WARRANTIES
Borrower represents and warrants the following to Lender and Ex-Im Bank, as of
the Effective Date, as of the date each Credit Accommodation is made or incurred
hereunder, as of the date of any renewal, extension or modification of the Loan,
and at all times any of Borrower's Obligations are outstanding, and it is the
affirmative obligation of Borrower to notify Lender in writing promptly, but in
any event within five (5) Business Days, of any occurrence, circumstance or fact
which would affect its ability to make the representations and warranties
contained herein:
Section 1.Organization and Authority. Borrower is a corporation which is duly
organized, validly existing, and in good standing under the laws of the state of
Borrower's formation and is duly qualified and in good standing in all other
states in which Borrower is doing business except where the failure to so
qualify would not be expected to have a Material Adverse Effect. Borrower has
the full power and authority to own its properties and to transact the
businesses in which it is presently engaged or presently proposes to engage.
Borrower has not been suspended or debarred from doing business with the United
States government. The execution, delivery, and performance of this Agreement
and all other Financing Documents to which Borrower is a party have been duly
authorized by all necessary action by Borrower; do not require the consent or
approval of any other Person; and do not conflict with, result in a violation
of, or constitute a default under (a) any provision of Borrower's organizational
documents or any other agreement or instrument binding upon Borrower, or (b) any
law, governmental regulation, court decree, or order applicable to Borrower.
Borrower has all requisite power and authority to execute and deliver this
Agreement and all other Financing Documents to which Borrower is a party.
Section 2.Financial Condition. Each financial statement of Borrower supplied to
Lender fairly discloses financial condition of Borrower as of the date of each
such statement, and there has been no material change in Borrower's financial
condition subsequent to the date of the most recent financial statement supplied
to Lender, which has had or could reasonably be expected to have a Material
Adverse Effect. Borrower has




--------------------------------------------------------------------------------




no material contingent obligations except as disclosed in such financial
statements.
Section 3.Legal Effect. This Agreement and all other Financing Documents to
which Borrower is a party constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
except as limited by applicable bankruptcy and creditors' rights laws, or
principles of general equity.
Section 4.Properties. Borrower is the sole owner of, and has good title to, all
of Borrower's properties free and clear of all security interests except for
Permitted Liens and Liens in favor of Lender. Title to all of Borrower's
properties are in Borrower's legal name, and Borrower has not used, or filed a
UCC financing statement under, any other name for at least the last six (6)
years. Borrower possesses all permits, licenses, patents, trademarks, and
copyrights required to conduct its business. All easements, rights-of-way and
other rights necessary to maintain and operate Borrower's property have been
obtained and are in full force and effect.
Section 5.Compliance. Except as disclosed to and acknowledged by Lender in
writing, (a) Borrower is conducting Borrower's businesses in material compliance
with all applicable federal, state and local laws, statutes, ordinances, rules,
regulations, orders, determinations and court decisions, including, without
limitation, those pertaining to health or environmental matters, and (b)
Borrower otherwise does not have any contingent liability in connection with the
release into the environment, disposal or the improper storage of any toxic or
hazardous substance or solid waste which has had or could reasonably be expected
to have a Material Adverse Effect.
Section 6.Licenses. All necessary licenses, permits and authorizations required
for the exporting of Items have been or will be timely obtained by Borrower, and
to the best of Borrower's knowledge, all required necessary licenses, permits
and authorizations have been or will be timely obtained by each importer.
Section 7.Performance. Borrower has an operating history of at least one year.
Borrower has sufficient financial resources with which to perform its Export
Orders and to pay any costs of completing its Export Orders which are not paid
from the proceeds of the Loan.
Section 8.Litigation and Claims. No litigation, claim, investigation,
administrative proceeding or similar action (including those for unpaid taxes)
against Borrower is pending or, to Borrower's knowledge, threatened, and no
other event has occurred which has had or could reasonably be expected to have a
Material Adverse Effect other than litigation, claims, or other events, if any,
that have been disclosed to and acknowledged by Lender in writing.
Section 9.Taxes. All tax returns and reports of Borrower that are or were
required to be filed have been filed in a timely manner, and all taxes,
assessments and other governmental charges have been paid in full, except those
that have been disclosed in writing to Lender which are presently being or to be
contested by Borrower in good faith in the ordinary course of business and for
which adequate reserves have been provided.
Section 10.Lien Priority. Unless otherwise previously disclosed to and approved
by Lender in writing, Borrower has not entered into any security agreements,
granted a Lien or permitted the filing or attachment of any Lien (other than
Permitted Liens) on or affecting any of the Collateral, except in favor of
Lender.
Section 11.Use of Proceeds. Borrower shall not use any Loan proceeds for (i) the
purchasing of fixed assets, (ii) capital expenditures, or (iii) the purchasing
or carrying of “margin stock” as defined in Regulation U issued by the Board of
Governors of the Federal Reserve System.
Section 12.Employee Benefit Plans. Each employee benefit plan as to which
Borrower may have any liability complies in all material respects with all
applicable requirements of law and regulations, and (a) no Reportable Event nor
Prohibited Transaction (as defined in ERISA) has occurred with respect to any
such plan, (b) Borrower has not withdrawn from any such plan or initiated steps
to do so, (c) no steps have been taken to terminate any such plan, and (d) there
are no unfunded liabilities other than those previously disclosed to Lender in
writing.
Section 13.Location of Borrower's Offices and Records. Borrower's place of
business, or




--------------------------------------------------------------------------------




Borrower's chief executive office if Borrower has more than one place of
business, is located at the address for notices to Borrower set forth in Section
9.5. Unless Borrower has notified Lender and Lender has acknowledged in writing
to the contrary, said address is also the location of Borrower's books and
records concerning the Collateral.
Section 14.Export-Related Accounts Receivable.
(a)All Export-Related Accounts Receivable represented by Borrower to constitute
Eligible Export-Related Accounts Receivable satisfy all relevant eligibility
criteria.
(b)All Export-Related Receivables information contained in Export-Related
Borrowing Base Certificates and related reports delivered to Lender will be true
and correct, subject to immaterial variance.
(c)Lender shall have the right at any time upon reasonable notice, during normal
business hours and at Borrower's expense to confirm with Buyers the accuracy of
such Export-Related Accounts Receivable information.
Section 15.Borrower's Equity Interests. No Person holds 20% of more of
Borrower's capital stock of the Guarantor or has the power to direct Borrowers'
policies and/or management whether by contract or otherwise.
Section 16.Information. All information heretofore or contemporaneously herewith
furnished by Borrower to Lender for the purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all information
hereafter furnished by or on behalf of Borrower to Lender will be, true and
accurate in every material respect on the date as of which such information is
dated or certified; and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading. Borrower understands and agrees that Lender, without independent
investigation, is relying upon the above representations and warranties in
extending the Loan to Borrower. Borrower further agrees that the foregoing
representations and warranties shall be continuing in nature and shall remain in
full force and effect as long as any of Borrower's Obligations remain
outstanding.
ARTICLE XI

ARTICLE XIICOVENANTS
Borrower covenants and agrees with Lender that, while this Agreement is in
effect and until all of Borrower's Obligations are fully paid and performed,
Borrower shall:
Section 1.Additional Liabilities. Promptly, but in any event within five (5)
Business Days, inform Lender in writing (a) in the event any litigation, claim,
investigation, administrative proceeding or similar action affecting Borrower
which could reasonably be expected to have a Material Adverse Effect is filed or
threatened against Borrower, and (b) of the creation, occurrence or assumption
by Borrower of any actual or contingent liabilities not permitted under this
Agreement.
Section 2.Financial Records. Maintain or cause to be maintained books and
records in accordance with GAAP, and permit Lender and Ex-Im Bank or their
representatives to examine, review, audit and make and take away copies or
reproductions of Borrower's books and records at all reasonable times. If any
books and records, including, without limitation, computer generated records and
computer software programs for the generation of such records, now or hereafter
are maintained in the possession of a third party, Borrower, upon request of
Lender, shall instruct such party to permit Lender and Ex-Im Bank or their
representatives free access to such records at all reasonable times and to
provide Lender with copies of any records it may request, all at Borrower's
expense.
Section 3.Reporting Requirements. Furnish to Lender:
(a)As soon as available and in any event not later than forty-five (45) days
after the end of each fiscal quarter the unaudited consolidated financial
statements of Borrower as of the end of such quarter and the related unaudited
statements of income and shareholders' equity and cash flows for the period
commencing at the end of the previous year and ending with the end of such
quarter, and the corresponding figures as at the end of, and for, the
corresponding period in the preceding fiscal year, all in reasonable detail and
duly certified with respect to such statements (subject to year-end audit
adjustments) by an authorized financial




--------------------------------------------------------------------------------




officer of Borrower as having been prepared in accordance with GAAP;
(b)As soon as available and in any event not later than one hundred and twenty
(120) days after the end of each fiscal year, a copy of the audited annual
consolidated financial statement for such year for Borrower including therein
audited balance sheets of Borrower as of the end of such fiscal year and the
related statements of income, shareholders' equity and cash flows for such
fiscal year, and the corresponding figures as at the end of, and for, the
preceding fiscal year, in each case audited and certified by a firm of
independent certified public accountants of recognized standing acceptable to
Lender, including any management letters delivered by such accounting firm to
Borrower in connection with such audit together with a certificate of such
accounting firm to Lender stating that, in the course of the regular audit of
the business of Borrower which auditing was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that an Event of Default has occurred and is continuing,
or if, in the opinion of such accounting firm, an Event of Default has occurred
and is continuing, a statement as to the nature thereof;
(c)To the extent not hereinabove described, the financial statements of Borrower
deliverable pursuant to the Loan Authorization Notice by the dates set forth
therein.
Section 4.Taxes, Charges and Liens.
(a)Pay and discharge when due and prior to the date on which penalties would
attach, all of Borrower's indebtedness and obligations, including, without
limitation, all assessments, taxes, governmental charges, levies and liens, of
every kind and nature, imposed upon Borrower or its properties, income, or
profits, and all lawful claims that, if unpaid, might become a lien or charge
upon any of Borrower's properties, income, or profits; provided, however,
Borrower will not be required to pay and discharge any such assessment, tax,
charge, levy, lien or claim so long as (i) the legality of the same shall be
contested in good faith by appropriate proceedings, and (ii) Borrower shall have
established or caused to have been established adequate reserves with respect to
such contested assessment, tax, charge, levy, lien, or claim in accordance with
GAAP.
(b)Borrower, upon demand of Lender, will furnish to Lender evidence of payment
of the assessments, taxes, charges, levies, liens and claims and will authorize
the appropriate governmental official to deliver to Lender at any time a written
statement of any assessments, taxes, charges, levies, liens and claims against
Borrower's properties, income, or profits.
Section 5.Additional Information. Furnish to Lender such additional information
and statements, lists of assets and liabilities, aging of receivables and
payables, inventory schedules, budgets, forecasts, financial information on
principal suppliers of Borrower, and other reports with respect to Borrower's
financial condition and business operations as Lender may reasonably request
from time to time, including, without limitation, reports with respect to
Borrower's accounts payable within thirty (30) days after the end of each
calendar month.
Section 6.Insurance. Maintain fire and other risk insurance, public liability
insurance, business interruption insurance, multi-hazard insurance, export
credit insurance, worker's compensation coverage, general liability insurance,
and such other insurance as Lender may require with respect to Borrower's
properties and operations, in form, amounts, coverage and with insurance
companies reasonably acceptable to Lender. If Borrower fails to provide any
required insurance or fails to continue such insurance in force, Lender may, but
shall not be required to, obtain such insurance at Borrower's expense, and the
cost of such insurance will be added to Borrower's Obligations. Borrower, upon
request of Lender, will deliver to Lender from time to time the policies or
certificates of insurance in form and substance satisfactory to Lender,
including stipulations that coverage will not be canceled or changed without at
least ten (10) days' prior written notice to Lender. In connection with all
policies covering any of the Collateral, Borrower will provide Lender with such
loss payable or other endorsements as Lender may require; and each such policy
in any event shall contain a standard non-contributing, non-reporting mortgagee
or loss payee clause naming Lender as mortgagee and loss payee. Each liability
insurance policy shall name Lender as additional insured. At Lender's request
Borrower shall furnish to Lender from time to time reports on each existing
insurance policy




--------------------------------------------------------------------------------




including, without limitation, the following: (a) the name of the insurer; (b)
the risks insured; (c) the amount of the policy; (d) the properties insured; (e)
the then current property values on the basis of which insurance has been
obtained, and the manner of determining those values; (f) the expiration date of
the policy; and (g) such additional information as Lender may request.
Section 7.Other Agreements. Comply with, and cause its Affiliates to comply in
all material respects with, all terms and conditions of all other agreements,
whether now or hereafter existing, between Borrower and any other party, and
notify Lender immediately in writing of any default in connection with any other
such agreements.
Section 8.Performance. Perform and comply with all terms, conditions, and
provisions set forth in this Agreement and in the other Financing Documents and
in all Export Orders (including, without limitation, the delivery of the goods
required thereby free and clear of defects and prior to the deadline specified
therein) in a timely manner, and promptly notify Lender (including, without
limitation, providing such notice of events as is required pursuant to the
Borrower Agreement) of the occurrence of any event which constitutes or may
constitute an Event of Default under this Agreement or a default under any of
the other Financing Documents or Export Orders. Borrower shall, as soon as
possible, take all actions necessary to entitle Borrower to receive any payments
due under all Export Orders, including, without limitation, the timely drawing
of drafts under any letters of credit issued for the benefit of Borrower in
connection therewith and the timely presentation of any claims under any
insurance policy issued by, or financing guaranteed by, Ex-Im Bank or any other
insurer or guarantor.
Section 9.Operations. Conduct its business affairs in a reasonable and prudent
manner and in compliance with all applicable federal, state, municipal, and
foreign laws, ordinances, rules and regulations respecting its properties,
charters, businesses and operations, including without limitation, compliance
with the Americans with Disabilities Act, all applicable environmental statutes,
rules, regulations and ordinances and with all minimum funding standards and
other requirements of ERISA and other laws applicable to Borrower's employee
benefit plans.
Section 10.Export-Related Borrowing Base Certificates. In addition to deliveries
within five (5) Business Days prior to the date each request for a Credit
Accommodation is made by Borrower (if required by Lender) or as otherwise
required by Lender and Ex-Im Bank, and so long as there are any Credit
Accommodations outstanding under the Loan, deliver to Lender no later than the
thirty (30) days after the end of each calendar month an Export-Related
Borrowing Base Certificate, along with such supporting documentation as Lender
may request. Without limiting the generality of the foregoing, each
Export-Related Borrowing Base Certificate shall include or be accompanied by (a)
in the event Borrower is requesting Credit Accommodations, a copy of the Export
Order(s) (or, for Revolving Loan Facilities, if permitted in writing by Lender,
a written summary of the Export Order(s)) and related invoice(s) against which
Borrower is requesting Credit Accommodations, and copies of all other
documentation pursuant to which the Buyer's obligations in respect of the Export
Order(s) are evidenced, secured or guaranteed, and (b) in all cases, an Accounts
Receivable Aging Report and Inventory schedule as described in Section 4.3,
reconciled directly to Borrower's month-end Accounts Receivable report, its
month-end Inventory schedule, and its general ledger, adjusted for intra-month
sales, receipts, credits and other adjustments.
Section 11.Additional Assurances. Execute, acknowledge and deliver, or cause to
be executed, acknowledged or delivered, to Lender and Ex-Im Bank such promissory
notes, mortgages, deeds of trust, security agreements, financing statements,
instruments, documents and other agreements as Lender or Ex-Im Bank may
reasonably request to evidence and secure the Loan, to perfect the Liens or
otherwise facilitate the performance of this Agreement, any of the other
Financing Documents and the Waiver Letter.
Section 12.Compliance Certificate. Unless waived in writing by Lender, provide
Lender within fifteen (15) days after the end of each calendar quarter with a
certificate executed by Borrower's chief financial officer or other officer or
person acceptable to Lender (a) certifying that the representations and
warranties set forth in this Agreement and the other Financing Documents are
true and correct as of the date of the certificate and that, as of the date of
the certificate, no Event of Default exists under this Agreement, and (b)




--------------------------------------------------------------------------------




demonstrating compliance with all covenants set forth in this Agreement,
including the Incorporated Covenants.
ARTICLE XIII

ARTICLE XIVINCORPORATED COVENANTS
Borrower covenants and agrees with Lender that, while this Agreement is in
effect and until all of Borrowers' Obligations are fully paid and performed,
Borrower shall further perform and observe all of the covenants (the
“Incorporated Covenants”) set forth in the Domestic Credit Agreements.
ARTICLE XV



ARTICLE XVIEVENTS OF DEFAULT; REMEDIES
Section 1.Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:
(a)Failure of Borrower to make any payment when due on any of Borrower's
Obligations, including, without limitation, any mandatory prepayments of
Borrower's Obligations from the Proceeds of or comprising Export-Related
Accounts Receivable and such failure shall continue for five (5) days;
(b)Failure of Borrower to comply with or to perform when due any other term,
obligation, covenant or condition contained in this Agreement, the Note, the
Borrower Agreement or in any of the other Financing Documents which is not cured
within fifteen (15) days;
(c)Failure of Borrower to pay when due any amount payable to Lender under any
other loan or credit accommodation to Borrower and such failure shall continue
for a period of five (5) days;
(d)The occurrence of any default or event of default under any other agreement
now existing or hereafter arising between Lender and Borrower;
(e)Any warranty, representation or statement made in or furnished to Lender
under this Agreement or the other Financing Documents is false or misleading in
any material respect when made or furnished, or becomes false or misleading in
any material respect at any time thereafter;
(f)The occurrence of any event which permits the acceleration of the maturity of
any indebtedness owing by Borrower to any third party under any agreement or
undertaking, or any such indebtedness shall not be paid as and when due;
(g)The occurrence of any event of default whether or not caused, directly or
indirectly, by actions or omissions of Borrower or any third party under any
agreement or undertaking entered into by Borrower, past any cure period provided
thereon;
(h)Borrower (i) applies for, consents to or suffers the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property or calls a
meeting of its creditors, (ii) admits in writing its inability, or is generally
unable, to pay its debts as they become due or ceases operations of its present
business, (iii) makes a general assignment for the benefit of creditors, (iv)
commences a voluntary case under any state or federal bankruptcy laws (as now or
hereafter in effect), (v) is adjudicated as bankrupt or insolvent, (vi) files a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vii) acquiesces to, or fails to have dismissed within thirty (30)
days, any petition filed against it in any involuntary case under such
bankruptcy laws, (viii) is the subject of any proceeding for the liquidation of
its assets or dissolution, or (ix) takes any action for the purpose of effecting
any of the foregoing.
(i)The Borrower becomes the subject of any merger or consolidation.
(j)Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower, or by any governmental agency; or the issuance of any levy,
assessment, attachment, seizure or Lien, other than a Permitted Lien, against
any of the Collateral which is not stayed or lifted within fifteen (15) days.
(k)The occurrence of an event of default under the Ex-Im Bank Guarantee or the
Ex-Im Bank Guarantee ceases to be in effect for any reason whatsoever without
Lender's prior written consent, including, without limitation, Borrower's
failure to pay all fees due Ex-Im Bank.




--------------------------------------------------------------------------------




(l)Any material delay occurs in Borrower's performance of its obligations under
any Export Order, unless such delay is due to force majeure and Borrower is able
to satisfy Lender that the delay will not cause a default under the applicable
Export Order or diminish the Buyer's payment obligations thereunder; or a
material adverse change occurs in the financial condition of any supplier to
Borrower.
(m)An event occurs which has had or could reasonably be expected to have a
Material Adverse Effect.
(n)Any Lien in any of the Collateral granted or intended by the Financing
Documents to be granted to Lender ceases to be a valid, enforceable, perfected,
first priority Lien (or a lesser priority if expressly permitted pursuant to
Section 6 of the Loan Authorization Notice) subject only to Permitted Liens.
(o)Any material provision of any Financing Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms.
(p)Any litigation is filed against Borrower which has had or could reasonably be
expected to have a Material Adverse Effect and such litigation is not withdrawn
or dismissed within thirty (30) days of the filing thereof.
Section 2.Effect of an Event of Default. If any Event of Default shall occur,
and unless such Event of Default shall be cured to the satisfaction of Lender
and Ex-Im Bank, Lender may, at its option, without further notice or demand, (a)
declare all Borrower's Obligations (contingent or otherwise) immediately due and
payable; (b) refuse to make or incur any additional Credit Accommodations under
this Agreement or the Note; (d) assemble, sell, lease, buy, transfer or
otherwise dispose of the Collateral or the Proceeds thereof; and (e) exercise
all the rights and remedies provided in this Agreement, the Note, the Waiver
Letter or in any of the other Financing Documents or available at law, in
equity, or otherwise; provided, however, that if any Event of Default of the
type described in Section 8.1(f) shall occur, all Borrower's Obligations shall
automatically become fully due and payable, without any notice, demand or action
by Lender. Except as may be prohibited by applicable law, all of Lender's rights
and remedies shall be cumulative and may be exercised singularly or
concurrently. Election by Lender to pursue any remedy shall not exclude pursuit
of any other remedy, and an election to make expenditures or to take action to
perform an obligation of Borrower shall not affect Lender's right to declare a
default and to exercise its rights and remedies.
ARTICLE XVII

ARTICLE XVIIIMISCELLANEOUS
Section 1.Renewal. Pursuant to that certain Export Loan Agreement dated as of
December 21, 2010, as amended by that certain First Amendment to Export Loan
Agreement dated as of July 13, 2011, and that certain Second Amendment to the
Export Loan Agreement dated as of January 4, 2012 (as so amended, the "Original
Loan Agreement"), Lender extended a pre-export working credit facility to
Borrower, in the principal amount not to exceed Five Million and No/100 Dollars
($5,000,000.00). Borrower agrees and acknowledges that as of the date of this
Agreement (i) the aggregate outstanding principal balance of advances made under
the Original Loan Agreement is Four Million and No/100 Dollars ($ 4,000,000.00),
(ii) the aggregate face amount of outstanding Letters of Credit issued under the
Original Loan Agreement is Three Hundred Sixty-Nine Thousand Thirty-Three and
No/100 Dollars ($369,033.00) (collectively, the "Existing Credit
Accommodations"). Borrower further agrees and acknowledges that (i) the Loan is
being extended to Borrower in renewal but not in payment or extinguishment of
the Existing Credit Accommodations, which Existing Credit Accommodations as of
the date of this Agreement constitute Credit Accommodations hereunder, and (ii)
this Agreement, the Note, and the other Financing Documents are executed,
delivered, confirmed and accepted in renewal, extension and modification of the
Original Loan Agreement.
Section 2.Amendments. This Agreement, together with the other Financing
Documents and the Waiver Letter, constitute the entire understanding and
agreement of the parties as to the matters set forth in this Agreement. No
alteration of or amendment to this Agreement shall be effective unless given in
writing and signed by the party or parties sought to be charged or bound by the
alteration or amendment. This Agreement, the other Financing Documents and the
Waiver Letter supersede all existing agreements, oral or written, previously
entered into between Borrower and Lender with respect to the Loan unless
Borrower and




--------------------------------------------------------------------------------




Lender agree in writing to the contrary.
Section 3.Caption Headings. Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.
Section 4.Consent to Loan Participation. Borrower agrees and consents to
Lender's sale or transfer, at Lender's sole discretion, whether now or later, of
one or more participation interests in the Loan to one or more purchasers,
whether related or unrelated to Lender. Lender may provide, without any
limitation whatsoever, to any one or more purchasers, potential purchasers, or
affiliates of Lender, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower hereby
waives any rights to privacy it may have with respect to such matters. Borrower
additionally waives any and all notices of sale of participation interests, as
well as all notices of any repurchase of such participation interests.
Section 5.Notices. All communications and notices required to be given under
this Agreement shall be hand delivered or sent by nationally recognized
overnight courier or United States mail, certified or registered, postage
prepaid, addressed to the party to whom the notice is to be given at the address
shown below. All such communications and notices shall be effective upon
delivery. Any party may change its address for notices under this Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party's address. To the extent permitted by
applicable law, if there is more than one Borrower, notice to any Borrower will
constitute notice to all Borrowers:
if to Borrower:     


FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06813
Attention: Michael Bishop, VP and Corporate Controller


if to Lender:


JPMorgan Chase Bank, N.A.
Two Corporate Drive, Suite 730
Shelton, CT 06484
Attention: James Patrick Murphy


with copy to:


JPMorgan Chase Bank, N.A. - Global Trade Services
2200 Ross Ave., 6th Floor
Dallas, Texas 75201
Attention: Mr. Randall Mascorro


if to Ex-Im Bank:


Export-Import Bank of the United States
811 Vermont Avenue, N.W.
Washington, D.C. 20571
Attention: Vice President, Business Credit Division


Section 6.Survival. All covenants, agreements, representations and warranties of
Borrower made herein and in the other Financing Documents and in the
certificates, instruments and other documents delivered pursuant hereto or
thereto shall survive the making or incurring of Credit Accommodations
hereunder, and shall continue in full force and effect until all of Borrower's




--------------------------------------------------------------------------------




Obligations have been paid and performed in full.
Section 7.Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and permitted assigns of such party; and all covenants, promises and agreements
by or on behalf of Borrower which are contained in this Agreement or in the
other Financing Documents shall inure to the benefit of the successors and
assigns of Lender and Ex-Im Bank, which is a third-party beneficiary of this
Agreement and each of the other Financing Documents to which it is not a direct
party. Borrower may not assign any interest that it may have under this
Agreement, including, without limitation, the right to receive the benefit of
the Loan to be extended hereunder, without the prior written consent of Lender
and Ex-Im Bank. Any assignment made or attempted by Borrower without the prior
written consent of Lender and Ex-Im Bank shall be void and of no effect. No
consent by Lender and Ex-Im Bank to an assignment by Borrower shall release
Borrower as the party primarily obligated and liable under the terms of this
Agreement unless Borrower shall be released specifically by Lender and Ex-Im
Bank in writing. No consent by Lender and Ex-Im Bank to an assignment shall be
deemed to be a waiver of the requirement of prior written consent by Lender and
Ex-Im Bank with respect to each and every further assignment and as a condition
precedent to the effectiveness of such assignment. Lender may assign its
interest in any or all of the Financing Documents or the Waiver Letter to any
Person, including Ex-Im Bank, without the consent of or notice to Borrower or
any other Person, upon such terms as Lender in its sole discretion deems
appropriate.
Section 8.Payment of Fees and Expenses. Borrower shall pay all reasonable
out-of-pocket expenses, including, without limitation, the fees and
disbursements of legal counsel employed by Lender, incurred by Lender in
connection with (a) the preparation and negotiation of this Agreement, the
Waiver Letter and the other Financing Documents, (b) the making or incurring of
Credit Accommodations by Lender, (c) the protection of the Collateral and any
other security for the repayment of Borrower's Obligations, and (d) the
enforcement and protection of the rights of Lender in connection with this
Agreement, the Waiver Letter or any of the other Financing Documents. Prior to
Lender's making or incurring any Credit Accommodations hereunder, Borrower shall
pay to Lender, as an additional condition precedent to the making or incurring
of Credit Accommodations, the Ex-Im Bank facility fee determined in accordance
with the Loan Authorization Notice and all other fees and expenses due Lender.
Without limiting the generality of the foregoing, Borrower shall pay or cause to
be paid to Lender the Ex-Im Bank application fee in the amount of $100 and the
Ex-Im Bank guarantee fee in the amount of $75,000, payable on the Effective Date
and at any renewal hereof.
Section 9.Applicable Law; Jurisdiction; Consent to Service of Process. Except as
hereinafter expressly provided, this Agreement is governed by and shall be
construed in accordance with the laws of the State of Connecticut. The Ex-Im
Bank Guarantee is governed by New York law. Accordingly, notwithstanding any
provision to the contrary contained herein or in any of the other Financing
Documents, to the extent, but only to the extent, necessary to assure full
satisfaction of and compliance with all terms and conditions of Ex-Im Bank's
guaranty of Borrower's Obligations under the Ex-Im Bank Guarantee and to
preserve Lender's rights thereunder, this Agreement and each of the other
Financing Documents shall be governed by and construed in accordance with the
laws of the State of New York. Lender and Borrower hereby submit to the
non-exclusive jurisdiction of any Connecticut state court or federal court
sitting in Connecticut over any suit, action or proceeding arising out of or
relating to this Agreement. Final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon
Borrower and may be enforced in any court to the jurisdiction of which Borrower
is subject, by a suit upon the judgment.
Section 10.No Liability of Lender. Neither Lender nor Ex-Im Bank shall be liable
for any act or omission by it pursuant to the provisions of this Agreement, in
the absence of fraud or gross negligence. Borrower hereby agrees that neither
Lender nor Ex-Im Bank shall be chargeable for any negligence, mistake, act or
omission of any accountant, examiner, agency or attorney employed by it in
making examinations, investigations or collections, or otherwise in perfecting,
maintaining, protecting or realizing upon any lien or Security Interest in the
Collateral or any other interest in any security for Borrower's Obligations.
Neither




--------------------------------------------------------------------------------




Lender nor Ex-Im Bank shall incur any liability to Borrower or to any other
party in connection with the acts or omissions of Lender or Ex-Im Bank in
reliance upon any certificate or other paper believed by Lender or Ex-Im Bank to
be genuine or with respect to any other thing which Lender or Ex-Im Bank may do
or refrain from doing, unless such act or omission amounts to fraud or gross
negligence.
Section 11.WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT
NOT PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER
FROM THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.
Section 12.Indemnification. Borrower agrees to protect, indemnify, defend and
hold harmless Lender and Ex-Im Bank from and against any and all claims,
damages, losses, liabilities, costs or expenses (including, without limitation,
attorneys' fees AND ANY SUCH CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES INCURRED BY REASON OF THE LENDER'S OR EX-IM BANK'S OWN NEGLIGENCE OR
STRICT LIABILITY) whatsoever which Lender and Ex-Im Bank may, at any time,
sustain or incur by reason of or in consequence of or arising out of extending
the Loan to Borrower, the making or incurring of Credit Accommodations, or the
issuance of a guaranty of Borrower's Obligations, as the case may be; it being
the intention of the parties that this Agreement shall be construed and applied
to protect, indemnify, defend and hold harmless Lender and Ex-Im Bank against
any and all risks involved in the transactions contemplated by this Agreement,
the Waiver Letter and the other Financing Documents, all of which risks are
hereby assumed by Borrower. The provisions of this Section shall survive the
expiration or termination of this Agreement, the Waiver Letter, the other
Financing Documents, and the payment and performance of Borrower's Obligations.
Section 13.Authorization for Direct Payments (ACH Debits). To effectuate any
payment due under this Agreement, the Note or any other Financing Document,
Borrower hereby authorizes Lender to initiate debit entries to any deposit
account of Borrower maintained with Lender and to debit the same to such
account. This authorization to initiate debit entries shall remain in full force
and effect until Lender has received written notification of its termination in
such time and in such manner as to afford Lender a reasonable opportunity to act
on it. Borrower acknowledges (a) that such debit entries may cause an overdraft
of any such account which may result in Lender's refusal to honor items drawn on
any such account until adequate deposits are made to any such account; (b) that
Lender is under no duty or obligation to initiate any debit entry for any
purpose; and (c) that if a debit is not made because any such account does not
have a sufficient available balance, or otherwise, the payments may be late or
past due.
Section 14.No Partnership. Nothing contained in this Agreement shall be
construed in a manner to create any relationship among Borrower, Lender and
Ex-Im Bank other than the relationship of borrower, lender and credit
enhancement provider, and Borrower, Lender and Ex-Im Bank shall not be
considered partners or co-venturers for any purpose on account of this
Agreement.
Section 15.Controlling Agreement. Borrower acknowledges and agrees that (a) the
Borrower Agreement contains additional representations, terms, covenants and
conditions related to Borrower and the Loan, and (b) as between Lender and
Borrower this Agreement and the Borrower Agreement together govern the
establishment of the Loan as a Loan Facility guaranteed pursuant to the Ex-Im
Bank Guarantee and the making and incurring of Credit Accommodations under the
Loan. In the event any of the representations, terms, covenants or conditions
contained in this Agreement conflict with those contained in the Borrower
Agreement, then as between Lender and Borrower, the more stringent provisions of
each with respect to Borrower shall govern and prevail.
Section 16.USA PATRIOT ACT NOTIFICATION. The following notification is provided
to Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318: IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services




--------------------------------------------------------------------------------




product. What this means for Borrowers: When any Borrower opens an account, if
any Borrower is an individual Lender will ask for such Borrower's name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Lender to identify such Borrower, and if any Borrower is not an
individual Lender will ask for such Borrower's name, taxpayer identification
number, business address, and other information that will allow Lender to
identify such Borrower. Lender may also ask, if any Borrower is an individual to
see such Borrower's driver's license or other identifying documents, and if any
Borrower is not an individual to see such Borrower's legal organizational
documents or other identifying documents.
Section 17.Waiver of Trial by Jury. EACH OF BORROWER AND LENDER HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE), TO
WHICH BORROWER AND LENDER MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING
OR RELATED TO THIS AGREEMENT, THE WAIVER LETTER OR ANY OF THE OTHER FINANCING
DOCUMENTS. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH OF BORROWER AND
LENDER, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. BORROWER FURTHER REPRESENTS THAT IT
HAS HAD THE OPPORTUNITY TO BE REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE
FINANCING HEREUNDER.
Section 18.Severability. If a court of competent jurisdiction finds any
provision of this Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity, however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Agreement in all
other respect shall remain valid and enforceable.
Section 19.Rules of Construction. For purposes of this Agreement, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter; (b) the term “or” is not
exclusive; (c) the term “including” (or any form thereof) shall not be limiting
or exclusive; (d) all references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations; (e)
the words “this Agreement”, “herein”, “hereof”, “hereunder” or other words of
similar import refer to this Agreement as a whole including the exhibits hereto
as the same may be amended, modified or supplemented; (f) all references in this
Agreement to sections, subsections, paragraphs and exhibits shall refer to the
corresponding sections, subsections, paragraphs and exhibits of or to this
Agreement; and (g) all references to any instruments or agreements, including
references to the Waiver Letter or any of the Financing Documents, shall include
any and all modifications, amendments and supplements thereto and any and all
restatements, extensions or renewals thereof to the extent permitted under this
Agreement.
Section 20.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute the same document. Signature pages may be detached
from the counterparts to a single copy of this Agreement to physically form one
document.




--------------------------------------------------------------------------------




Section 21.Time is of the Essence. Time is of the essence in the performance of
this Agreement.
Section 22.Waiver. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender's right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender, shall constitute a waiver of any of
Lender's rights or of any obligations of Borrower as to any future transactions.
Whenever the consent of Lender is required under this Agreement, the granting of
such consent by Lender in any instance shall not constitute continuing consent
in subsequent instances where such consent is required, and in all cases such
consent may be granted or withheld in the sole discretion of Lender.
Section 23.Usury not Intended. Borrower and Lender intend to conform strictly to
applicable usury laws. Therefore, the total amount of interest (as defined under
applicable law) contracted for, charged or collected under this Agreement or any
other Loan Document will never exceed the Highest Lawful Rate. If Lender
contracts for, charges or receives any excess interest, it will be deemed a
mistake. Lender will automatically reform the Loan Document or charge to conform
to applicable law, and if excess interest has been received, Lender will either
refund the excess to Borrower or credit the excess on any unpaid principal
amount of the Note or any other Loan Document. All amounts constituting interest
will be spread throughout the full term of the Loan Document or applicable Note
in determining whether interest exceeds lawful amounts.
Section 24.ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT AND THE FINANCING DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of this page intentionally left blank]EXECUTED as of the date first
above written.
BORROWER:


FUELCELL ENERGY, INC.






By: ___/s/ Michael S. Bishop_________________
Name: ___Michael S. Bishop_________________
Title: ____SVP & CFO______________________






LENDER:


JPMORGAN CHASE BANK, N.A.






By: _____/s/ James Patrick Murphy___________
Name: ___James Patrick Murphy_____________
Title: Authorized Officer








--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A. - GLOBAL TRADE SERVICES






By: ____/s/ Randall Mascorro________________
Name: _Randall Mascorro___________________
Title: __Vice President______________________




